Citation Nr: 1116566	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  09-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice-connected pension benefits.
 

ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1957 to October 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.


FINDING OF FACT

The appellant's period of service from October 1957 to October 1959 was not during a period of war.
 

CONCLUSION OF LAW

The basic requirements for entitlement to nonservice- connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.2, 3.3, 3.12 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Moreover, VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d).  In the instant case, the determinative facts (whether the Veteran had wartime service) are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of nonservice-connected pension benefits.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Nonservice-Connected Pension Benefits

The appellant contends that he is entitled to nonservice- connected pension benefits.  Specifically, he asserts that his service at Fort Riley, Kansas with the Army Aggressor Center involved duties that were the equivalent of combat service.  Indeed, the appellant reported involvement in exercises where his unit acted the part of enemy forces and his duties as a radio teletype operator included attempting to break into the Army's radio nets.  The appellant reported one incident near Yakima, Washington where his unit was behind enemy lines and under fire.  The appellant acknowledged that the enemy was firing blanks, but it felt to him like combat.  In addition, he was captured and held for several hours.  Due to his service with the Aggressor Center, the appellant always considered that he did participate in combat during service.

Under 38 U.S.C.A. § 1521, pension is payable to a veteran who meets the service requirements and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of willful misconduct. 38 U.S.C.A. § 1521(a) (West 2002 & Supp. 2010).  A veteran meets the service requirements if such veteran served in the active military, naval, or air service: (1) for ninety (90) days or more during a period of war, (2) during a period of war and was discharged or released from such service for a service-connected disability, (3) for a period of 90 consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j).

The appellant's active duty, however, is between the Korean conflict and the Vietnam era.  Specifically, veterans who served on active duty from June 27, 1950 through January 31, 1955 are considered to have served during the Korean conflict.  Similarly, for veterans who served on active duty in the Republic of Vietnam, recognized service during the Vietnam Era (War) extends from a period beginning on February 28, 1961 and ending on May 7, 1975.  For veterans who did not serve in the Republic of Vietnam, recognized service during the Vietnam Era (War) extends from a period beginning on August 5, 1964 and ending on May 7, 1975.  38 C.F.R. § 3.2 (e), (f) (2010).

The appellant's DD Form 214 shows active service in the United States Army from October 1957 to October 1959.  Clearly, the appellant's active service was not in a recognized war time era.  While the Board sincerely appreciates the appellant's service and invaluable assistance in better preparing Army forces to face a real enemy, his service at the Army Aggressor Center was not during one of the legally recognized periods of war that constitute wartime service for purposes of establishing eligibility for nonservice-connected pension.  38 C.F.R. § 3.2.  As his service dates do not correspond to any recognized period of war as defined by 38 C.F.R. § 3.2, the appellant does not meet the basic eligibility requirements for pension entitlement.

In summary, the appellant does not have verified wartime service and, therefore, the basic eligibility requirements for establishing entitlement to VA nonservice-connected pension benefits have not been met.  The Board understands that the Veteran feels that his duties involving exercises with the Army Aggressor Center constituted the equivalent of combat service.  However, as discussed above, this is not a verified period of wartime service for which nonservice-connected pension benefits may be awarded.  There is no authority in the law for an award of such benefits without such service.  

In this case, the law is dispositive, and basic eligibility for nonservice-connected pension benefits is precluded based upon the appellant's period of service; therefore, eligibility for nonservice-connected pension benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


